Citation Nr: 1817176	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as due to exposure to herbicides during service in the Republic of Vietnam (RVN) and contaminated water at Camp Lejeune, and secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent prior to February 16, 2017, and in excess of 30 percent thereafter, for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Pursuant to the September 2014 Board remand, and in accordance with VBA Fast letter No. 11-03 (January 11, 2011) and VBA Training Letter 11-03 (April 27, 2011), appeals involving claims for service connection for disabilities asserted as secondary to water contaminates at Camp Lejeune,  jurisdiction has been transferred to the Louisville, Kentucky, RO. 

The issue of service connection for a liver disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 16, 2017, the evidence is in equipoise and the Veteran's PTSD is more appropriately rated as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as intermittent complaints of severe panic attacks, insomnia, anxiety, nightmares, avoidance behaviors, hypervigilance, and an exaggerated startle response.

2.  From February 16, 2017, the Veteran's PTSD has not been shown to be productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.
  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no more, prior to February 16, 2017, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9435, 9411 (2017).

2.  The criteria for an evaluation in excess of 30 percent from February 16, 2017, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9435, 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings for PTSD.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9435, 9411.

A 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Having carefully considered the issue in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a 30 percent rating, and no higher, is warranted prior to February 16, 2017; an evaluation in excess of 30 percent from February 16, 2017, is not warranted.   38 C.F.R. § 4.7; Hart, supra.   

In this regard, the Board finds that the evidence dated prior to February 16, 2017, is in equipoise as to whether the Veteran's PTSD is more appropriately rated as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to mild or transient symptoms.  While the February 2010 VA examiner found the Veteran's PTSD symptomatology not severe enough to interfere with occupational or social functioning, VA outpatient treatment records dated between 2009 and 2016 contain intermittent complaints of severe panic attacks, insomnia, anxiety, nightmares, avoidance behaviors, hypervigilance, and an exaggerated startle response, which more nearly approximate the criteria for a 30 percent rating.  See e.g. May 2009, June 2009, and February 2016.   

However, at no time throughout the appeal, has the Veteran's PTSD been productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking to warrant a 50 percent rating.  See reports of VA examination dated 2010 and 2017 and VA outpatient treatment records dated between 2009 and 2017.  

The Veteran's disturbance of motivation and mood are provided for in the 30 percent rating.  At no time throughout the appeal period did the Veteran endorse active suicidal or homicidal ideation.  VA outpatient treatment records and the 2010 report of VA examination reveal the Veteran had a good relationship with family and friends.  The Board notes the February 2017 VA examiner indicated the Veteran had mild or transient symptoms; however, the Veteran still endorsed anxiety, sleep impairment, and nightmares, which continue to approximate the criteria for no more than a 30 percent rating.  The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula, but found none that are not contemplated by the current 30 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's symptoms appeared to fluctuate and were not of the same severity throughout the appeal period.  However, as previously indicated, the Board has based the 30 percent rating for the entire appeal period on the totality of the evidence.    

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  Layno, 6 Vet. App. at 469.  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his PTSD to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA outpatient records, considered the Veteran's statements as to the manifestations of his service-connected PTSD and directly addressed the criteria under which the Veteran's service-connected PTSD has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned in the instant decision.  See Schafrath, 1 Vet. App. at 593.  Staged ratings have been considered and discussed above.  Hart, supra. 


ORDER

A 30 percent rating, and no more, is granted prior to February 16, 2017, for PTSD, subject to the controlling regulations governing monetary awards.  

An evaluation in excess of 30 percent from February 16, 2017, for PTSD is denied.


REMAND

The Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his RVN service.  38 C.F.R. § 3.307(a)(6).  A liver disability (variously diagnosed as fatty liver, mild splenomegaly, and elevated liver enzymes), is not specifically listed as diseases presumptively associated with exposure to Agent Orange.  38 C.F.R. § 3.309(e).

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded VA examinations in February 2010 and July 2017.   While the examiners opined the Veteran's liver disability was not related to exposure to contaminated drinking water or secondary to his PTSD, including alcohol dependence as result of his PTSD, the opinions did not address whether the Veteran's liver disability was directly due to his presumed in-service herbicide exposure.  Whether there is a potential relationship between the Veteran's liver disability and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who rendered the July 4, 2017, opinion, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  An explanatory rationale must be provided for all opinions expressed.  

Based on a detailed review of the evidence of record, the examiner must then offer an opinion on the following questions:  whether the Veteran's liver disability (variously diagnosed as fatty liver, mild splenomegaly, and elevated liver enzymes), is at least as likely as not (a 50 percent or greater probability) related to the Veteran's presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


